Citation Nr: 0829193	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO. 02-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed at Dallas Baptist University from 
January 19, 2000, to May 12, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  Hudson, Counsel


INTRODUCTION

The appellant has been determined to be the surviving spouse 
of a veteran who had qualifying active military service from 
February 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 determination of the 
Muskogee Regional Office (RO) Education Center.  In a 
decision dated in March 2003, the Board denied the appeal, 
and the appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court), which vacated the Board decision and 
remanded the case for further development.  In March 2004, 
the Board remanded this case in compliance with the Order of 
the Court.  The Board again denied the appeal in a decision 
dated in December 2005.  The veteran appealed to the Court, 
and, in December 2007, the Court granted a joint motion filed 
by the parties (the veteran and the VA Secretary) to vacate 
and remand the December 2005 Board decision.  

In August 2002, the appellant appeared at a videoconference 
hearing held before the undersigned.  In October 2004, the 
appellant submitted a statement in which she requested a new 
video conference hearing before a different Veterans Law 
Judge.  In December 2004, the Vice Chairman of the Board 
denied the appellant's motion noting that the appellant had 
not alleged any valid basis for bias and her case did not 
present circumstances which might give the impression of 
bias.  See 38 C.F.R. §§ 19.12, 19.14 (2007).  

In June 2008, the appellant's representative submitted a 
motion for disqualification, requesting that the undersigned 
Veterans Law Judge disqualify herself from the appeal, on the 
grounds that the circumstances of the case created an 
impression of bias, citing to a 1987 consent decree 
concerning RO personnel reviewing cases at different stages 
of the appellate process.  However, the circumstances are not 
comparable.  First, unlike RO personnel, there is a statutory 
mandate that a Veterans Law Judge participate in making the 
final determination on a claim for which he or she has held a 
hearing.  38 U.S.C.A. § 7107(c).  Therefore the question is 
one of jurisdiction, which is not the case with the RO 
determinations.

The very limited circumstances for disqualification include 
bias, but the mere fact that a claim has been denied is not 
evidence of bias, and no specific allegations of bias have 
been presented.  See 38 C.F.R. § 19.12.  Additionally, the 
consent decree covered situations where an adjudicator was 
reviewing his or her own decision, at a different level in 
the appellate process, whereas in this case, the Board 
decision has been vacated.  No new arguments have been 
advanced, which would warrant revisiting the December 2004 
decision of the Vice Chairman.  No information regarding why 
the undersigned should not participate in her appeal has been 
received.  The appellant did not allege any valid basis for 
bias and there was no change in the status of her case with 
regard to present circumstances which might give the 
impression of bias.  As such, the undersigned has no legal 
basis to recuse herself, and must decide the appeal.  

Finally, the Board notes that in May 2004, the appellant 
pointed out that the period under consideration is from 
January 19, 2000, to May 10, 2000, and not to July 18, 2001, 
as noted in the prior decisions.  Indeed, the certified 
period of attendance at Dallas Baptist University is from 
January 19, 2000, to May 12, 2000; this inadvertent error has 
been corrected in this decision.  This error, however, did 
not affect any substantive matter involving the appellant's 
claim on appeal.  


FINDINGS OF FACT

1.  The appellant's initial Application for Survivors' and 
Dependents' Educational Assistance, VA Form 22-5490; a VA 
Form 22-1990, Application for VA Education Benefits; and a 
report by the certifying official for Dallas Baptist 
University which certified the appellant's enrollment from 
January 19, 2000, to May 12, 2000, were received in July 
2001.

2.  No action on the part of VA personnel contributed to the 
delay of the receipt of the application for educational 
assistance beyond the time period for which benefits could be 
paid.


CONCLUSION OF LAW

The requirements for an award of retroactive payment of 
Dependents' Educational Assistance, pursuant to Chapter 35, 
Title 38, United States Code, for courses taken at Dallas 
Baptist University from January 19, 2000, to May 12, 2000, 
have not been met.  38 U.S.C.A. §§ 5113, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.1029, 21.4131 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  See 38 C.F.R. § 3.159 (2007).  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  VA has satisfied its duty to notify 
by means of a November 2003 and subsequent letter from the RO 
to the claimant.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and opinions.  The claimant was specifically advised of the 
type of evidence which would establish the claim and was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was advised of how and where to send 
this evidence and how to ensure that it was associated with 
the claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the June 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Therefore, any timing defect 
in the provision of this aspect of the notice was harmless 
error.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  In the instant 
case, VA has made efforts to develop the record.  The 
appellant requested that the undersigned be removed from her 
case and that the case be assigned to a different Veterans 
Law Judge to include for a hearing.  This motion was denied.  
To the extent that the appellant indicated that she would 
submit additional evidence at a new video hearing, she has 
been afforded ample notice and opportunity to present 
evidence in this appeal.  She has been told to submit the 
evidence to VA.  If she has withheld any information which 
may support her claim, VA does not have any knowledge of what 
this evidence would include.  It is incumbent on the claim to 
submit the evidence as she was instructed to do.  If a 
claimant wishes help, he/she cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v.  Derwinski, 2 Vet.  App. 522 (1992) (quoting Wood v.  
Derwinski, 1 Vet. App. 190, 193 (1991)).  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant, and there is sufficient evidence of record to 
decide the claim, as set forth below.

Regulations promulgated in April 2007 adapted the duties to 
assist and notify to the specific requirements of claims for 
educational assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 
(2007).  However, these duties to notify and assist do not 
arise until a complete or substantially complete application 
for educational assistance has been received.  The appellant 
was notified, in April 2000, that if she wished to claim 
educational assistance, she should complete and return the 
enclosed application.  As discussed below, an application for 
educational assistance was not received until July 2001.  In 
August 2001, she was provided with the information required 
to substantiate the claim, but the time limit had expired 
with respect to the semester at issue.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

Records show the veteran died in May 1997 as a result of 
bronchogenic cancer.  In October 1997 the appellant submitted 
a claim for Dependency and Indemnity Compensation (DIC).  In 
August 1998 the Waco, Texas, VARO denied the appellant's 
claim for DIC.  A February 1999 VA administrative decision 
found the veteran's character of service from March 24, 1970, 
to December 20, 1977, was considered a bar to all VA 
benefits; however, a July 1999 VA administrative decision 
found the veteran's character of service from February 4, 
1966, to March 24, 1970, was honorable for the purpose of 
establishing entitlement to VA benefits.  In a December 1999 
VA administrative decision the appellant was recognized as 
the surviving common law spouse of the veteran.  By 
correspondence dated January 7, 2000, the Waco VARO notified 
the appellant that entitlement to nonservice-connected death 
pension benefits had been awarded effective from March 1, 
1998.

An April 2000 rating decision granted entitlement to service 
connection for the cause of the veteran death and established 
eligibility for Dependent's Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code 
(Chapter 35 benefits).  The appellant was notified of this 
decision and provided information as to claims for Chapter 35 
benefits by correspondence dated April 7, 2000.  In a VA Form 
21-4138 dated as signed on "6-19-00," the appellant requested 
that future VA correspondence reflect her name change.

A VA report of contact, VA Form 119, dated July 10, 2001, 
noted the appellant had requested a copy of her latest award 
letter because she needed it to enroll in school.  

The record shows that on July 19, 2001, VA received the 
appellant's Application for Survivors' and Dependents' 
Educational Assistance, VA Form 22-5490, indicating the 
appellant signed the form on July 12, 2001.  She did not 
identify a school in this document.

An enrollment certification noted as signed July 18, 2001, by 
J.F. as the certifying official for Dallas Baptist University 
certified the appellant's enrollment from January 19, 2000, 
to May 12, 2000.  In "remarks," J.F. noted that "student 
has requested to be certified retroactively for the 2000 
spring term."  

An Application for VA Education Benefits, VA Form 22-1990, 
indicating the appellant signed the form on July 10, 2001, 
although the "10" appears overwritten on another number, 
was stamped as received by the VA Education Division on July 
23, 2001.

On December 12, 2001, the Muskogee VARO notified the 
appellant that her claim for Chapter 35 benefits for courses 
completed at Dallas Baptist University from January 19, 2000, 
to May 12, 2000, had been denied because her application had 
been received over one year after her enrollment period 
ended.

In her December 2001 notice of disagreement the appellant 
stated she had enrolled in school to use her education 
benefits in January 2000 after receiving an award letter 
indicating entitlement to benefits retroactive to May 16, 
1997.  However, she also stated that she had spoken with Waco 
VARO personnel in January, February, March, and April 2000 
and that each time she had been informed that she was not 
entitled to Chapter 35 benefits because the veteran had not 
died as a result of a service-connected disability.  She 
claimed VA errors, in particular, the wrong pension 
information provided on January 7, 2000, were responsible for 
the denial of her claim and that she had not been made aware 
of her entitlement to Chapter 35 benefits before April 2001.

In her June 2002 substantive appeal the appellant noted that 
in March 2000 she had gone to the registrar's office at 
Dallas Baptist University and had been told that VA had 
indicated she was not entitled to Chapter 35 benefits.  She 
stated she was informed that there was no reason to submit 
the application so she left it at the registrar's office.  
She stated that she had gone back to that office in June 2000 
with a letter she had received from VA.  She stated that the 
July 2001 application had been submitted for her enrollment 
at an entirely different school, Cedar Valley Community 
College, and that the failure to pay for courses taken at 
Dallas Baptist University from January 19, 2000, to May 12, 
2000, was due to VA error.

At a video conference hearing before the undersigned in 
August 2002, the appellant reiterated her claim that she had 
tried to apply for Chapter 35 benefits in March 2000 and in 
July 2000.  She stated that she had completed a request for 
VA certification on July 9, 2000.  She testified that it had 
been her practice to only use single zeros when recording a 
date on such matters in the year 2000.  She also noted that 
the July 18, 2001, date signed on VA Form 22-1990 received by 
VA on July 23, 2001, had been altered.

At that time, she also submitted a "Request for VA 
certification," signed "7/9/0", a copy of the signature 
page of a VA Form 22-1990, Application for VA Education 
Benefits, with a date "7/9/0" and a copy of that same page 
with "10" overwritten on the "9", and "01" instead of 
"0."  

In a statement dated in December 2002, the appellant stated 
that the transcript of the hearing did not accurately reflect 
what she said, or meant to say, and requested it be modified 
or amended.  Although the transcript itself was not modified, 
the contents of that statement have been reviewed in 
connection with the appeal.  She stated, in essence, that in 
December 1999, she had been allowed to enroll for the spring 
semester because she knew her application for pension was 
pending, and that she would be eligible for Chapter 35 
benefits.  She said that she made the official at DBU aware 
that she had an appeal in process but that she did not have 
any monies to pay her tuition herself, but that she would 
have the funds when Chapter 35 benefits were granted.  She 
said that she again went to the school registrar's office and 
spoke to the assistant, and told him she was still awaiting 
her decision.  He asked her to fill out a Form 5490, but when 
he called the EC, he was told that there was no record of her 
entitlement to Chapter 35 benefits.  She said that in July 
2000, she again went to the registrar's office with her April 
2000 notification letter, showing that she was entitled to 
Chapter 35 benefits.  He said he was again told by the 
Muskogee EC that she was not entitled to Chapter 35 benefits.  
She said that she went home and called the RO and was told 
that she should have been awarded the Chapter 35 benefits, 
and they would review the matter.  She said she thought the 
matter had been resolved, until July 18, 2001, when she again 
contacted the school, and learned that no action would be 
taken.  The appellant stated that J.F. or someone in her 
office then sent the Form 5490 to VA, but altered the date 
from July 11, 2000, to July 18, 2001.  

In May 2004, a letter was received from the VA Certifying 
Official at the Dallas Baptist University.  This individual 
indicated that the appellant attended Dallas Baptist 
University from January 19, 2000, to May 12, 2000, and 
completed 15 hours of schooling during that Spring 2000 term.  
It was noted that in July 2001, the appellant requested that 
she be certified by their office retroactively.  Her 
certification was sent to VA on a VA Form 22-1999, dated July 
18, 2001.  The certification was stamped by VA on July 21, 
2001.

In a May 2004 response to this letter, the appellant stated 
that J.F. had altered the date on the application she signed, 
and that both J.F. and the VA Education Liaison 
Representative had lied in stating that no July 2000 
application had been filed, and that the appellant had 
requested a retroactive certification in July 2001.  

In September 2004, the appellant provided three pages of 
information to VA.  The first of these was a sheet showing 
that 2 pages had been sent by facsimile to VA on July 18, 
2000, to a number elsewhere indicated in the file to be 
located at the RO.  The other two pages are the purported 
contents of this facsimile.  

This document, dated "7/18/0" refers to award letters dated 
"January 7, '0" and "April 5, '0."  (Throughout this 
letter, the appellant referred to the year 2000 in that 
style, i.e., '0.)  She stated that in prior conversations 
with RO personnel, she had been told that the April 2000 
letter should have included an Election Letter giving her the 
option to choose the dates she wanted her benefits to start, 
but that she had not yet received such a letter.  She said 
she had been told a few days earlier to call back if she had 
not received this letter, and that she was now asking that 
"Gordon" follow up on this.  She went on to state that she 
had attended Dallas Baptist University from January to May 
2000, and had enrolled for other classes at Cedar Valley 
Community College for the "Fall '0 semester."  She stated 
that in March 2000, she had gone to the school's registrar's 
office, and talked to the assistant to J.F. (the certifying 
agent), and this individual (D.M.) had called someone to 
verify her Chapter 35 status, but had been told that she was 
not eligible.  She said she filed an appeal at that time.  
She said that in April 2000, she received the award letter 
informing her that she was entitled to Chapter 35 benefits.  
She stated that she called, and was told that an Election 
Letter should have been included, and that a mistake had been 
made.  She said that she had again gone to the registrar's 
office on July 9, and filled out an application for Chapter 
35 benefits, which she gave to this individual, who gave her 
back a copy.  She stated that D.M. told her that he would 
send the copy of the application to "that department," 
(apparently within VA), and see what they would say this 
time.  She stated, "please note and inform whomever 
necessary that I want to choose the dates for Dallas Baptist 
University (January 19-May 10, '0) as the chosen dates to 
start" her Chapter 35 benefits.   She also noted that she 
also enrolled in school for the "Fall '0 semester at a 
different school on today."  

Thereafter, the appellant continued to express her 
frustration in her dealings with VA and VA personnel.

III.  Analysis

VA regulations in effect at the time of the veteran's death 
and the appellant's initial application for VA benefits 
provided that payment of educational benefits was prohibited 
for any period earlier than one year prior to the date of the 
receipt of an application for educational benefits or the 
enrollment certification verifying the applicable enrollment 
periods, whichever was later.  See 38 C.F.R. § 21.4131(a)(2) 
(1997).

Subsequently, effective June 3, 1999, the regulations were 
amended to provide that if the award was the first award of 
educational assistance payment of such benefits was 
prohibited beyond one year prior to the date of claim.  See 
38 C.F.R. 
§ 21.4131(d)(1)(ii) (2007).

The "date of claim" is defined as the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.  
38 C.F.R.  § 21.1029(b) (2007).

Currently, 38 C.F.R. § 21.4131 (2007) provides that VA will 
determine the commencing date of an award or increased award 
of educational assistance under this section.  When more than 
one paragraph in this section applies, VA will award 
educational assistance using the latest of the applicable 
commencing dates.

Under 38 C.F.R.  § 21.4131(a) the commencing date of an award 
of educational assistance, if it is the first award of 
educational assistance for the program of education, is the 
latest of: (i) The date the educational institution certifies 
under paragraph (b) or (c) of this section; (ii) One year 
before the date of claim as determined by § 21.1029(b); (iii) 
The effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 35 
educational benefits is not warranted.

In this case, evidence of record to include statements of the 
appellant show that the appellant attended classes during the 
Spring 2000 term from January 19, 2000, to May 12, 2000.  Her 
application for benefits was received in July 2001.  Her 
certification that she attended the classes was also received 
in July 2001.  Both were received more than one year after 
the classes were taken.

Under the former regulations, payment would be made for 
classes taken up to one year prior to the later date between 
the receipt of an application for educational benefits or the 
enrollment certification verifying the applicable enrollment 
periods.  In this case, both the application and the 
enrollment certification were received more than one year 
after the classes were taken.  Thus, there is no eligibility 
on this basis.

The law does provide for certain circumstances under which 
retroactive benefits may be authorized when there is a 
retroactive award of the veteran's permanent and total 
disability rating, but this requires, among other things, 
that the applicant submit to the VA an original application 
for educational assistance under Chapter 35 within one year 
of the date that the VA makes the rating decision which 
formed the basis for eligibility for Chapter 35 educational 
benefits.  38 U.S.C.A. § 5113 (West 2002).  That was not done 
in this case.  

Under the current regulation, 38 C.F.R.  § 21.4131(a) (2007), 
the commencing date of his or her award of educational 
assistance can be no earlier than one year prior to the 
receipt of the application for Chapter 35 benefits, the 
certification by the school, or the approval of the course.  
None of these occurred prior to July 2001.  Thus, there is no 
eligibility on this basis.

In the Joint Motion for Remand, the Board was directed to 
address the July 2000 facsimile as well as the appellant's 
December 2001 letter, in terms of whether the presumption of 
regularity was rebutted and whether the appellant could have 
submitted a timely application if she had not received a 
certificate of eligibility, and whether the appellant did in 
fact timely receive a certificate of eligibility.  

The Board notes that the appellant did not refer to this 
facsimile in any other statements made in connection with her 
claim or appeal until September 2004.  In fact, at her 
hearing, she testified that she did not follow-up with VA or 
the school to check on the status of the application, which 
she had left with D.M. at the school until July 2001.  She 
said that she had a lot of other things going on in her life 
at that time.  Likewise, in her December 2002 statement, 
requesting to modify or amend the hearing transcript, she did 
not refer to having faxed or otherwise contacted VA at that 
time regarding Chapter 35 benefits.  In addition, although 
the appellant has used this statement to support her 
assertion that during the year 2000, it was her custom to 
identify the date with a single "0" all of the other 
correspondence from the appellant during that year identified 
the year as "2000" or "00," to specifically include 
correspondence dated in January 2000, March 2000, "5/2/00" 
and on "6/19/00."  Moreover, except in documents received 
in connection with this appeal, for which the date of receipt 
is in dispute, she at no other time referred to the year 2000 
by using a single "0."  She also stated that she had, on 
that same date, registered at another school, while the 
remainder of the evidence, including her own statements, does 
not indicate that she enrolled in another school until the 
summer of 2001.  

Additionally, with respect to the contents of the facsimile, 
the Board notes that in January 2000, the appellant was 
awarded death pension benefits, which would not entitle her 
to Chapter 35 benefits.  Subsequently, in April 2000, service 
connection for the cause of the veteran's death was granted, 
and, at that time, it was determined that she was entitled to 
Chapter 35 benefits.  Therefore, any notification provided to 
her prior to the April 2000 rating decision, to the effect 
that she was not eligible for Chapter 35 benefits, was 
correct.  Indeed, if she was, as she indicates, informed in 
December 1999 or January 2000 that an award of pension would 
entitle her to education benefits, that information was 
incorrect.  Thus, she states that she contacted the RO on 
numerous occasions prior to the April 2000 rating decision, 
and was told that she was not entitled to Chapter 35 
benefits, but this information was correct at the time.  

In April 2000, she was clearly informed that she was entitled 
to Chapter 35 educational assistance.  According to the 
letter dated April 7, 2000, she was told she was eligible for 
Dependents' Educational Assistance, and that a pamphlet, 
"Summary of Education Benefits," was enclosed, which 
explained the program.  She was told that to make a claim, 
she should just complete the "Application for Survivors' and 
Dependents' Educational Assistance," and send it back to VA.  
The list of enclosures included VA Form 22-5490, and VA 
Pamphlet 22-73-3.  There was no mention of the election form 
or eligibility certificate as having been included.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v.  Chemical 
Foundation, Inc., 272 U.S.  1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v.  West, 12 Vet.App.  307 (1999); Mindenhall v.  Brown, 7 
Vet.  App.  271 (1994).  Thus, it is presumed that the mail 
is properly delivered, and a claimant's statement alone is 
not the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Id.  

In the facsimile, she stated that she had not received an 
Election Letter, and, in the facsimile, provided the 
information that she elected to start her benefits for DBU 
beginning January 19, 2000.  However, the appellant provided 
the information necessary for the election in the facsimile 
itself, and, according to the facsimile, she had provided the 
school with her application for submission, which was going 
to forward it to VA.  Thus, based on this, there was no 
action required by VA until the claim was received.  

In the facsimile, she also stated that she had submitted an 
application to the school, and that the school representative 
had told her that he would send the application to VA.  
Therefore, at this point, VA did not have sufficient 
information to grant a claim for DEA.  

As to the Eligibility Certificate discussed in the Joint 
Motion for Remand, the Board does not see where the facsimile 
refers to an Eligibility Certificate.  If the allegation is 
that the "Election Letter" referred to the Eligibility 
Certificate, this is not apparent from the facsimile.  Thus, 
it would not have been in error for VA personnel reading the 
facsimile to have failed to so interpret it.  Moreover, 
according to the Eligibility Certificate of record, the 
procedure was to choose her program and school, and then tell 
VA, via the enclosed Form 22-5395.  Then, once she was 
accepted into the program, she was told to take them the 
letter and ask them to send an enrollment certification.  She 
does not claim that she submitted the Form 22-5395 to VA.  
Moreover, she did not state in that facsimile or elsewhere 
that she submitted any other claim for educational assistance 
to VA prior to July 2001.  Rather, she stated, in the 
facsimile, that the school was going to submit the 
application.

In any event, it does not appear from the regulations that 
this certificate was essential, at least at the stage 
indicated by the facsimile.  Moreover, from the terms of the 
facsimile, it does not appear that the school asked her for 
such a document, or felt it was needed, or that the appellant 
was under the impression that such a document was needed.  
Rather, she focused on the election of when benefits are to 
begin, which, according to the Eligibility Certificate, is a 
date that she had yet to choose.  Thus, the presumption of 
regularity would not require an Eligibility Certificate based 
on the facsimile.

Moreover, the VA's failure to furnish a claimant or potential 
claimant any form or information concerning the right to file 
a claim or to furnish notice of the time limit for the filing 
of a claim for educational assistance will not extend the 
time periods allowed for these actions.  38 C.F.R. § 
21.1033(a) (2007) (previously at 38 C.F.R. § 21.1032(a)).  
This regulation is in accord with a number of precedential 
Court decisions, which have held that payments of monetary 
benefits from the Federal Treasury must be authorized by 
statute, notwithstanding incomplete or even erroneous 
information provided by Government employees, and regardless 
of extenuating circumstances or claims of fairness.  See, 
e.g., Office of Personnel Management v. Richmond, 496 U.S. 
414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  In other words, federal laws 
authorizing monetary benefits are enacted by Congress, and, 
unless an individual meets all of the requirements of a 
particular law, including time limits, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  However, equitable 
relief is granted rarely, such as in a case where a claimant 
actively pursued judicial remedies but has filed a defective 
pleading or where a claimant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).  

There is no indication of any misconduct on VA's part.  If 
the appellant submitted an application to the school, which 
failed to forward it to VA, this was not within VA's control.  
It was not misconduct to have failed to follow up on this, 
when the application did not appear.  Although no response to 
the facsimile was provided to the appellant, a failure to 
respond would not mislead her into thinking that her claim 
had been granted, or that she did not need to take any 
further action.  There is no indication, from her, the 
school, or VA that the lack of an Eligibility Certificate had 
any impact at all on VA's failure to take any action in 
response to the facsimile.  Thus, the Board finds that the 
failure to provide an Eligibility Certificate did not rebut 
the presumption of regularity, whether she received an 
Eligibility Certificate was irrelevant in July 2000, and she 
could have filed an application without that document.  
Indeed, in April 2000, she was told to simply submit the 
application to VA.  

The Board finds the probative evidence of record does not 
show VA provided incorrect information as to the appellant's 
eligibility for Chapter 35 benefits in June or July 2000.  
The Board further finds that it is likely that prior to April 
2000, the appellant and the Registrar's office at Dallas 
Baptist University were informed that she was not entitled to 
Chapter 35 benefits, but that this information was correct at 
that time because the rating decision establishing such 
entitlement was not provided until April 2000.  While the 
initial decision process in this matter took over 2 years, 
there is no evidence of VA error regarding the appellant's 
claim for Chapter 35 benefits.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.  Accordingly, the claim is denied.


ORDER

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Dallas Baptist University from January 19, 2000, to May 
12, 2000, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


